This is an appeal from a judgment of conviction rendered in the district court of Canadian county on the 5th day of May, 1923, wherein the plaintiff in error, *Page 396 
Bert Moore, was convicted of the crime of unlawful possession of mash fit for distillation, and sentenced to serve five years in the penitentiary, and to pay a fine of $2,500. An appeal from such judgment was taken to this court by filing herein on the 9th day of May, 1923, a duly certified transcript of the record with petition in error attached.
This prosecution is based on chapter 1, Session Laws of Oklahoma 1923, which said chapter has heretofore been held to be unconstitutional and void in the opinion of this court in the case of Ex parte Smith, 24 Okla. Cr. 415, 218 P. 708. It follows from what has been said in the case of Ex parte Smith that the judgment and sentence in this case are null and void.
Judgment is therefore reversed, and the cause remanded to the district court of Canadian county, with instructions to dismiss the prosecution.